--------------------------------------------------------------------------------

Exhibit 10.7
 
 

 
 
SHARE PURCHASE AGREEMENT
 
By and Among
 
QAD IRELAND LTD., as the Buyer,
 
and
 
MIDMARK INVESTORS, L.P. and MIDMARK CAPITAL, L.P.,
as the Shareholders of DYNASYS, S.A.


Dated as of June 6, 2012
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 



ARTICLE I
DEFINITIONS
1
 
1.1
Definitions
1
 
1.2
Construction and Interpretation
6
        ARTICLE II
PURCHASE AND SALE OF SHARES; CLOSING
7
 
2.1
Purchase and Sale of Shares
7
 
2.2
Purchase Price and Method of Payment
7
 
2.3
Closing
7
 
2.4
Closing Deliveries
8
        ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS REGARDING THE COMPANY
10
 
3.1
Organization and Good Standing; Power; Subsidiaries
10
 
3.2
Authority; No Conflict
10
 
3.3
Capitalization
11
 
3.4
Financial Statements
11
 
3.5
Books and Records
12
 
3.6
Real Property; Tangible Personal Property
12
 
3.7
Condition of Assets
13
 
3.8
Tax Matters
13
 
3.9
Employees and Employee Benefit Plans
14
 
3.10
Compliance with Legal Requirements; Governmental Authorizations
14
 
3.11
Legal Proceedings; Orders
15
 
3.12
Restrictive Contracts
15
 
3.13
Insurance
15
 
3.14
[Reserved
16
 
3.15
Intellectual Property
16
 
3.16
Environmental Matters
16
 
3.17
Product Quality
17
 
3.18
Brokers or Finders
17
 
3.19
Affiliate Transactions
17
 
3.20
Absence of Material Changes or Events
17
        ARTICLE IV
SEVERAL REPRESENTATIONS AND WARRANTIES OF the SHAREHOLDERS
18
 
4.1
Organization
18
 
4.2
Authority; No Conflict
18
 
4.3
Shares
18
        ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
19
 
5.1
Organization And Good Standing
19
 
5.2
Authority; No Conflict
19
 
5.3
Certain Proceedings
20
 
5.4
Brokers or Finders
20
 
5.5
Due Diligence
20

 
 
i

--------------------------------------------------------------------------------

 
 

 
5.6
Investigation
20
 
5.7
Financing
21
        ARTICLE VI
CONDITIONS TO CONSUMMATION OF CONTEMPLATED TRANSACTIONS
21
 
6.1
Conditions to Each Party’s Obligations to Consummate the Contemplated
Transactions
21
 
6.2
Further Conditions to the Shareholders’ Obligations to Consummate the
Contemplated Transactions
21
 
6.3
Further Conditions to Buyer’s Obligation to Consummate the Contemplated
Transactions
22
        ARTICLE VII
INDEMNIFICATION; REMEDIES
22
 
7.1
Survival
22
 
7.2
Several Indemnification and Payment of Damages by the Shareholders
22
 
7.3
Indemnification and Payment of Damages by Buyer
23
 
7.4
Time Limitations
24
 
7.5
Limitations on Amount – Shareholders; Source of Indemnification Payments by
Shareholders
24
 
7.6
Limitations on Amount – Buyer
24
 
7.7
Procedure For Indemnification – Third Party Claims
25
 
7.8
Procedure for Indemnification – Other Claims
25
 
7.9
Mitigation of Damages
26
 
7.10
Insurance Proceeds
26
 
7.11
Exclusive Remedy
26
        ARTICLE VIII
COVENANTS OF THE PARTIES
26
 
8.1
Public Announcements
26
 
8.2
Non-Solicitation
27
 
8.3
Confidentiality
27
 
8.4
Tax  Indemnification
27
 
8.5
Certain Elections
27
 
8.6
Sales and Transfer Taxes
27
 
8.7
Petitgenet Bonus
28
        ARTICLE IX
GENERAL PROVISIONS
28
 
9.1
Expenses
28
 
9.2
Notices
28
 
9.3
Jurisdiction; Service of Process
29
 
9.4
Further Assurances
30
 
9.5
Waiver
30
 
9.6
Entire Agreement and Modification
30
 
9.7
Disclosure Schedule
30
 
9.8
Assignments, Successors, and No Third-Party Rights
30
 
9.9
Severability
31
 
9.10
Headings
31
 
9.11
Governing Law
31
 
9.12
Specific Performance
31

 
 
ii

--------------------------------------------------------------------------------

 
 
SCHEDULES AND EXHIBITS
     
Schedule 1
-
Shareholders and Units; Purchase Price
 
Schedule 2
-
Wire Transfer Instructions
 
Exhibit A
-
Escrow Agreement
 
Exhibit B
-
Shareholders’ Share Transfer Certificate
 
Exhibit C
-
Directors’ Share Transfer Certificate
 
Exhibit D
-
Acte Reiteratif Du Contrat De Cession
 
Exhibit E
-
Resignation Letters
 
Exhibit F
-
Certificate of the Chief Financial Officer of the Company
 
Exhibit G
-
Certificates of Secretary or Assistant Secretary of Each Each Shareholder
 
Exhibit H
-
Payment Receipts
 
Exhibit I
-
Termination of Management Agreement
 
Exhibit J
-
Certificate of Secretary or Assistant Secretary of Buyer
       
DISCLOSURE SCHEDULE
         
Section 3.2(b)
-
Consents
 
Section 3.3
-
Capitalization
 
Section 3.4
-
Financial Statements
 
Section 3.6(a)
-
Real Property
 
Section 3.6(b)
-
Tangible Personal Property
 
Section 3.8(b)
-
Tax Matters
 
Section 3.9(a)
-
Employees; Employee Benefit Plans
 
Section 3.9(b)
-
Compliance with French Labour Laws
 
Section 3.10(a)
-
Compliance with Legal Requirements; Governmental Authorizations
 
Section 3.15(a)
-
Intellectual Property
 
Section 3.15(b)
-
Rights to Use Intellectual Property
 
Section 3.19
-
Affiliate Transactions
 
Section 3.20
-
Absence of Material Changes or Events

 
 
iii

--------------------------------------------------------------------------------

 
 
SHARE PURCHASE AGREEMENT
 
This SHARE PURCHASE AGREEMENT (this “Agreement”) is made as of June 6, 2012 by
and among MIDMARK INVESTORS, L.P., a Delaware limited partnership, and MIDMARK
CAPITAL, L.P., a Delaware limited partnership (each, a “Shareholder,” and
collectively, the “Shareholders”), and QAD IRELAND LTD., an Irish limited
liability company registered with the Company Registration Office under number
281411 (the “Buyer”).
 
W I T N E S S E T H:
 
WHEREAS, the Shareholders own beneficially and of record all the issued and
outstanding shares of capital stock of DynaSys, S.A., a French limited stock
corporation (société anonyme), as set forth on Schedule 1 attached hereto
(collectively, the “Shares”);
 
WHEREAS, each Shareholder desires to sell to the Buyer, and the Buyer desires to
purchase from each Shareholder, all of the issued and outstanding Shares owned
by such Shareholder on the terms and conditions set forth herein; and
 
WHEREAS the Shareholders and the Buyer have signed a Confidential Letter of
Intent on March 27, 2012 (as amended, the “Letter of Intent”), which emphasizes
that (1) the parties agree to sell and to purchase all of the Shares for a total
price of four million two hundred thousand Euro (€ 4,200,000), (2) the price is
proposed and accepted if the conditions outlined in the Letter of Intent have
been met, which conditions include the conclusion of due diligence by the Buyer
with a positive result, (3) the conduct of business has taken place in the usual
and ordinary manner with no extraordinary transaction and no material adverse
change in the business, financial conditions, prospects, assets or operations of
DynaSys, S.A. from the start of the 2012 calendar year.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter contained, and intending to be legally bound, the parties to this
Agreement hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Definitions.  For purposes of this Agreement, the following terms
have the following meanings:
 
“Affiliate” – with respect to any Person, another Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlling, is
Controlled by, or is under common Control with, such first Person, where
“Control” (including the terms “Controlling,” “Controlled by” and “under common
Control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of a Person, whether
through the ownership of voting securities, by contract, as trustee or executor,
or otherwise; provided, that (a) any investment account advised or managed by
such Person or one of its Subsidiaries or Affiliates on behalf of third parties,
or (b) any partnership, limited liability company, or other similar investment
vehicle or entity engaged in the business of making  investments of which such
Person acts as the general partner, managing member, manager, investment
advisor, principal underwriter or the equivalent shall not be deemed an
Affiliate of such Person.
 
 
1

--------------------------------------------------------------------------------

 
 
“Affiliate Transaction” and “Affiliate Transactions” – as defined in Section
3.19.
 
“Applicable Contract” – any Contract (a) under which the Company has any rights,
(b) under which the Company is subject to any obligation or liability, or (c) by
which the Company or any of the assets owned or used by it is bound.
 
“Bonus Adjustment” – amount of bonuses paid after March 31, 2012 to any employee
other than in the ordinary course of business, plus the Company’s share of
additional Taxes payable as a result of such bonus, and the Petitgenet Bonus.
 
“Breach” – Breach of a representation, warranty, covenant, obligation, or other
provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been any inaccuracy
in or breach of, or any failure to perform or comply with, such representation,
warranty, covenant, obligation, or other provision, and the term “Breach” means
any such inaccuracy, breach or failure.
 
“Buyer” – as defined in the Preamble.
 
“Buyer Closing Documents” – as defined in Section 5.2(a).
 
“Buyer Indemnified Persons” – as defined in Section 7.2.
 
“Cash Adjustment Amount” – as defined in Section 2.2.
 
“Closing” – as defined in Section 2.3.
 
“Closing Date” – as defined in Section 2.3.
 
“Company” – DynaSys S.A., a French limited stock corporation (société anonyme à
conseil d'administration), with an address of 3 Allee de Stockholm, 67300
Schiltigheim, France, registered with the Chamber of Commerce in Strasbourg
under number RCS Strasbourg B 334 915 782.
 
“Company’s Proprietary Rights” – as defined in Section 3.15(a).
 
“Consent” – any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).
 
“Contemplated Transactions” – all of the transactions contemplated by this
Agreement, including:
 
(a)           the sale, transfer and conveyance of the Shares by the
Shareholders to the Buyer;
 
(b)           the execution, delivery, and performance of such other agreements
contemplated hereby;
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           the performance by the Buyer, the Company and the Shareholders of
their respective covenants and obligations under this Agreement; and
 
(d)           the Buyer’s acquisition and ownership of the Shares.
 
“Contract” – any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.
 
“Damages” – as defined in Section 7.2.
 
“Disclosure Schedule” – the disclosure schedule delivered by the Company and/or
the Shareholders to the Buyer concurrently with the execution and delivery of
this Agreement.
 
“Encumbrance” – any charge, claim, community property interest, condition,
mortgage, lien, option, pledge, hypothecation, security interest, right of first
refusal, or other charge or restriction of any kind, including any restriction
on use, voting, transfer, receipt of income, or exercise of any other attribute
of ownership, whether arising by contract or under law.
 
“Environmental Laws” – any and all France, United States or other nation’s
federal, state, or local laws, statutes, ordinances, rules, regulations, orders,
or determinations of any Governmental Body pertaining to public health or
safety, pollution, conservation, damage to or protection of, the environment.
 
“Environmental Permits” – licenses, permits, registrations, governmental
approvals, agreements and consents which are required under or are issued
pursuant to Environmental Laws.
 
“Escrow Agent” – as defined in the Escrow Agreement.
 
“Escrow Agreement” – the escrow agreement by and among the Buyer, the
Shareholders and the Escrow Agent, substantially in the form attached hereto as
Exhibit A.
 
“Escrow Amount” – as defined in Section 2.2(c).
 
“Financial Statements” – as defined in Section 3.4.
 
“French GAAP” – the generally accepted accounting principles in the French
Republic,  as in effect from time to time and applied consistently throughout
the periods involved.
 
“Governmental Authorization” – any approval, consent, license, permit, waiver,
or other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.
 
“Governmental Body” – any:
 
(a)           nation, state, county, city, town, village, district, or other
jurisdiction of any nature;
 
(b)           federal, state, local, municipal, foreign, or other government;
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal); or
 
(d)           body exercising, or entitled to exercise, any self-regulatory,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.
 
“Indemnified Person” – as defined in Section 7.7(a).
 
“Indemnifying Person” – as defined in Section 7.7(a).
 
“Interim Balance Sheet” – as defined in Section 3.4(b).
 
“Interim Financial Statements” – as defined in Section 3.4(b).
 
“Knowledge” – the Company, a party to this Agreement or an individual will be
deemed to have “Knowledge” of a particular fact or other matter if such person
is actually aware of such fact or other matter or should have been aware of such
fact or other matter.
 
“Leased Real Property” – as defined in Section 3.6(a)(i).
 
“Legal Requirement” – any federal, state, provincial, regional, local,
municipal, foreign, or other governmental or self-regulatory constitution,
treaty, law, statute, code, ordinance, regulation, order, decree, judgment or
directive.
 
“Letter of Intent” – as defined in the Recitals.
 
“Material Adverse Effect” – a material adverse effect on the business, results
of operations or financial condition of the Company, but excluding any such
effects resulting from (i) this Agreement, the transactions contemplated hereby
or the announcement thereof, (ii) any actions required under this Agreement to
obtain any Consent from any Person or Governmental Body, (iii) changes in
political or general economic conditions, including changes in commodities
prices, interest rates or in any financial market, or the securities markets in
general, (iv) acts of terrorism, war or other social or political disruptions,
(v) changes, after the date of this Agreement, in conditions generally
applicable to businesses in the same industry as the Company conducts its
business generally, including (A) changes in laws or regulations generally
applicable to such businesses or industry (or interpretations thereof) and (B)
changes in French GAAP or its application, or (vi) a reduction of customers or
decline in business of the Company occurring after the Closing of which the
Company had received no notice prior to the Closing.
 
“Order” – any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.
 
“Ordinary Course of Business” – an action taken by a Person will be deemed to
have been taken in the “Ordinary Course of Business” only if:
 
(a)           such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person;
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           such action is not required to be authorized by the board of
directors of such Person (or by any Person or group of Persons exercising
similar authority) and is not required to be specifically authorized by the
parent company (if any) of such Person; and
 
(c)           such action is similar in nature and magnitude to actions
customarily taken, without any authorization by the board of directors (or by
any Person or group of Persons exercising similar authority) or parent company
(if any), in the ordinary course of the normal day-to-day operations of such
Person.
 
“Organizational Documents” – with respect to any Person other than a natural
person, the documents by which such Person was organized (such as a certificate
of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement), and any amendment
to any of the foregoing.
 
“Person” – any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.
 
“Petitgenet Bonus” – as defined in Section 3.9(b).
 
“Pre-Closing Tax Period” – as defined in Section 7.2(d).
 
“Proceeding” – any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
 
“Proprietary Rights” – (i) all patents and patent applications (including all
provisional, divisions, continuations, continuations in part and reissues),
patentable inventions, and business methods; (ii) all registered and
unregistered fictional business names, trade names, trademarks, service marks
and applications and registered domain names; (iii) registered and unregistered
copyrights in both published works and unpublished works and copyrightable
subject matter, including, but not limited to, software; (iv) all know-how,
trade secrets, customer lists, confidential information, software, technical
information, data, process technology, plans, drawings and blueprints; and (v)
all other intellectual or industrial property rights, including, but not limited
to database rights and model rights.
 
“Purchase Price” – as defined in Section 2.2.
 
“Representative” – with respect to a particular Person, any director, officer,
shareholder, member, manager, employee, agent, consultant, advisor, or other
representative of such Person, including legal counsel, accountants, and
financial advisors.
 
“Shares” – as defined in the Recitals.
 
“Shareholder” or “Shareholders” – as defined in the Preamble.
 
 
5

--------------------------------------------------------------------------------

 
 
“Shareholder Closing Documents” – as defined in Section 4.2(a).
 
“Shareholder Indemnified Persons” – as defined in Section 7.3.
 
“Subsidiary” or “Subsidiaries” – with respect to any Person, any entity or
entities Controlled by such Person. Any entity which is a Subsidiary of a Person
is also a Subsidiary of that Person’s Controlling company.
 
“Tax” or “Taxes” – as defined in Section 3.8(a)(i).
 
“Taxable” – as defined in Section 3.8(a)(i).
 
“Taxing” – as defined in Section 3.8(a)(i).
 
“Tax Return” – as defined in Section 3.8(a)(ii).
 
“Threatened” – a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made in
writing or any notice has been given in writing.
 
1.2           Construction and Interpretation.
 
(a)           The parties have participated jointly in the negotiation and
drafting of this Agreement.  If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
 
(b)           Each definition in this Agreement includes the singular and the
plural, and references to any gender include the other genders where
appropriate.
 
(c)           Any reference to any federal, state, local, or foreign statute or
law shall be deemed to also refer to all rules and regulations promulgated under
such statute or law, unless the context requires otherwise.  References to any
statute or regulation mean such statute or regulation as amended at the time and
include any successor legislation or regulation.
 
(d)           The word “including” means “including without limitation.”  The
word “or” is not exclusive.
 
(e)           References to Articles, Sections, Exhibits, Annexes and Schedules
mean the Articles, Sections, Exhibits, Annexes and Schedules of this Agreement
(unless otherwise indicated).  The Exhibits, Annexes and Schedules (including
the Disclosure Schedule) are incorporated by reference into and shall be deemed
a part of this Agreement.
 
(f)           The captions appearing herein are for the convenience of the
parties only and shall not be construed to affect the meaning of the provisions
of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)           Any and all accounting terms utilized in this Agreement shall,
unless the context otherwise requires, be construed in accordance with French
GAAP.
 
(h)           All references to “€” in this Agreement shall be references to
Euros.
 
(i)           In computing any time period provided for in this Agreement, the
first day of the time period shall not be counted but the last day of the time
period shall be counted.  Any action required to be taken on a particular day
must be taken before 5:00 p.m., (New York Time, on that day).
 
ARTICLE II
 
PURCHASE AND SALE OF SHARES; CLOSING
 
2.1           Purchase and Sale of Shares.  Subject to the terms of this
Agreement, at the Closing, each Shareholder severally agrees to sell to the
Buyer, and the Buyer agrees to purchase from each such Shareholder, all of the
Shares owned by such Shareholder as set forth opposite such Shareholder’s name
on Schedule 1 hereto for the purchase price set forth in Section 2.2
below.  Each Shareholder acknowledges and agrees that the number of Shares set
forth opposite such Shareholder’s name on Schedule 1 is true and correct.
 
2.2           Purchase Price and Method of Payment.  The aggregate purchase
price for the Shares shall be an amount equal to (i) Four Million Two Hundred
Thousand Euros (€4,200,000) plus (ii) One Million Eight Hundred Thousand Euros
(€1,800,000) (the “Cash Adjustment Amount”), and minus (iii) the Bonus
Adjustment (the “Purchase Price”).  At Closing, the Purchase Price shall be
payable as follows:
 
(a)           Five Million Two Hundred Thousand Eight Hundred Fifty-Five Euros
(€5,200,855) (minus its proportionate share of the Bonus Adjustment) to MidMark
Investors, L.P.’s bank account indicated on Schedule 2 hereto;
 
(b)           Two Hundred Ninety-Nine Thousand One Hundred Forty-Five Euros
(€299,145) (minus its proportionate share of the Bonus Adjustment) to MidMark
Capital, L.P.’s bank account indicated on Schedule 2 hereto; and
 
(c)           Five Hundred Thousand Euros (€500,000) (the “Escrow Amount”) shall
be paid to the Escrow Agent’s bank account indicated on Schedule 2 hereto,  to
hold in escrow pending disbursement in accordance with the terms of the Escrow
Agreement.
 
2.3           Closing.  Subject to the satisfaction or waiver of all of the
conditions therefor contained in Article VI hereof, the purchase and sale (the
“Closing”) provided for in this Agreement will take place at the offices of BMH
Avocats 29, Rue de Faubourg Saint-Honoré, Paris 75008, France on the date hereof
(the “Closing Date”), or at such other place or earlier or later date or time as
the parties hereto may mutually agree.  For financial, accounting and tax
purposes, the Closing shall be deemed to have occurred as of 12:01 a.m. on the
Closing Date or such other time and date as the parties hereto may mutually
agree.
 
 
7

--------------------------------------------------------------------------------

 
 
2.4           Closing Deliveries.  At the Closing:
 
(a)           The Shareholders will deliver or cause to be delivered to the
Buyer:
 
(i)           a share transfer certificate (ordre de movement), substantially in
the form of Exhibit B, duly executed by each Shareholder evidencing the transfer
of the ownership of the Shares to the Buyer;
 
(ii)          one copy of the share transfer certificates, substantially in the
form of Exhibit C, evidencing that each of the four directors of the Company has
transferred to MidMark Capital, L.P. its one (1) Share prior to Closing;
 
(iii)         three duly executed copies of the simplified French version of
this Agreement (acte reiteratif du contrat de cession), substantially in the
form of Exhibit D required for the Buyer to register the transfer of the Shares
with the French Tax authorities;
 
(iv)         counterparts to the Escrow Agreement, duly executed by the
Shareholders and the Escrow Agent;
 
(v)          a resignation, substantially in the form of Exhibit E, of any
Person from the board of directors of the Company, any committees of the board
of directors, and all other positions held by such Person with the Company prior
to the Closing, such resignations to be effective subject to and with effect
from Closing;
 
(vi)         a certificate of the chief financial officer of the Company,
substantially in the form of Exhibit F, which shall certify (1) the minutes of
the board of directors of the Company having, in accordance with section 11 of
the Company’s articles of incorporation, approved the sale of the Shares by the
Shareholders to the Buyer, and (2) the copy of the sole Organizational Document
of the Company consisting of its articles of incorporation;
 
(vii)        with respect to each Shareholder, a certificate of the Secretary of
its general partner, substantially in the form of Exhibit G, which shall certify
(1) the names of the general partner’s officers who are authorized to sign the
Shareholder Closing Documents, together with the true signatures of such
officers, (2) the attached copy of the certificate of limited partnership of the
applicable Shareholder and (3) the attached copies of the resolutions, duly
adopted by the general partner’s governing body, that will be in full force and
effect at the time of delivery, authorizing the execution, delivery and
performance of this Agreement and the Contemplated Transactions;
 
(viii)       a receipt for the payment of the Purchase Price for each
Shareholder, substantially in the form of Exhibit H;
 
(ix)         a termination, substantially in the form of Exhibit I, of that
Management Agreement dated as of November 29, 2002 between MidMark Investments,
Inc. and the Company; and
 
 
8

--------------------------------------------------------------------------------

 
 
(x)          such other documents, instruments or certificates required to be
delivered by the Shareholders at or prior to the Closing Date pursuant to this
Agreement and such other matters as may be reasonably requested by Buyer in
order to effectuate the intent of this Agreement.
 
(b)           The Buyer will deliver or cause to be delivered to the
Shareholders or to the Escrow Agent (as the case may be):
 
(i)           the fractions of the Purchase Price set out in sections 2.2 (a)
and 2.2 (b) hereof, delivered to the Shareholders by wire transfer of
immediately available funds to the accounts specified on Schedule 2;
 
(ii)          the Escrow Amount, pursuant to section 2.2 (c) hereof delivered to
the Escrow Agent in the manner specified in the Escrow Agreement and to the
account specified on Schedule 2;
 
(iii)         counterparts to the Escrow Agreement, duly executed by the Buyer;
 
(iv)         a certificate of the Secretary or an Assistant Secretary of the
Buyer, substantially in the form of Exhibit J, which shall certify (1) the names
of the officers of the Buyer authorized to sign the Buyer Closing Documents,
together with the true signatures of such officers, (2) the attached copies of
the Organizational Documents of the Buyer and (3) the attached copies of the
resolutions, duly adopted by the Board of Directors of the Buyer, that will be
in full force and effect at the time of delivery, authorizing the execution,
delivery and performance of this Agreement and the Contemplated Transactions;
 
(v)          one duly executed copy of the simplified French version of this
Agreement (acte reiteratif du contrat de cession), substantially in the form of
Exhibit D, required for the Buyer to register the transfer of the Shares with
the French Tax authorities; and
 
(vi)         such other documents, instruments or certificates required to be
delivered by the Buyer at or prior to the Closing Date pursuant to this
Agreement and such other matters as may be reasonably requested by the
Shareholders in order to effectuate the intent of this Agreement.
 
All matters at the Closing will be considered to take place simultaneously, and
no delivery of any document will be deemed complete until all transactions and
deliveries of documents required by this Agreement are completed, and title to
the Shares shall not be transferred and the Buyer shall have no property rights
or interest in the Shares unless and until the Closing actually takes place and
the Purchase Price has been effectively received.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS REGARDING THE COMPANY
 
The Shareholders represent and warrant to the Buyer as follows:
 
3.1           Organization and Good Standing; Power; Subsidiaries.
 
(a)           The Company is a limited stock corporation (société anonyme) duly
organized, validly existing, and in good standing under the laws of the French
Republic and has all requisite corporate power and corporate authority to
conduct its business as it is now being conducted, and to own or use the
properties and assets that it purports to own or use.  The Company is duly
qualified to conduct business and is in good standing under the laws of each
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification, except to the extent any failure to so qualify will not be
reasonably likely to result in a Material Adverse Effect.
 
(b)           The Company has delivered to the Buyer copies of the
Organizational Documents of the Company, as currently in effect, and no
amendments thereto are pending.
 
(c)           The Company has no Subsidiaries and has no direct or indirect
interest or investment (whether equity or debt) in any Person.
 
3.2           Authority; No Conflict.
 
(a)           Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions by the
Shareholders will, directly or indirectly (with or without notice or lapse of
time):
 
(i)           contravene, conflict with, or result in a violation of (A) any
provision of the Organizational Documents of the Company, the Company’s board of
directors having in accordance with section 11 of the Company’s articles of
incorporation, approved on May 29, 2012 the sale of the Shares by the
Shareholders to the Buyer, or (B) any resolution adopted by the board of
directors of the Company or the Shareholders;
 
(ii)          contravene, conflict with, or result in a violation of, or give
any Governmental Body or other Person the right to challenge any of the
Contemplated Transactions or to exercise any remedy or obtain any relief under,
any Legal Requirement or any Order to which the Company, or any of the assets or
properties owned or used by the Company, may be subject;
 
(iii)         contravene, conflict with, or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate, or modify, any Governmental Authorization
that is held by the Company or that otherwise relates to the business of, or any
of the assets owned or used by, the Company;
 
(iv)         result in the imposition or creation of any Encumbrance upon or
with respect to any of the assets or properties owned or used by the Company; or
 
 
10

--------------------------------------------------------------------------------

 
 
(v)          result in the breach of or constitute a default under any agreement
to which the Company is a party.
 
(b)           Except as set forth in Section 3.2(b) of the Disclosure Schedule,
the Company is not or will not be required to give any notice to or obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the Contemplated
Transactions, except such Consents as have been obtained prior to the Closing
Date.
 
3.3           Capitalization.  As of the date of this Agreement, the issued and
outstanding equity securities of the Company consist of the shares of capital
stock as set forth in Section 3.3 of the Disclosure Schedule.  The Shares held
by the Shareholders set forth in Section 3.3 of the Disclosure Schedule
constitute all of the issued and outstanding capital stock and equity interests
in the Company.  All of the Shares have been validly issued, and none of the
Shares was issued in violation of any applicable securities laws or any other
Legal Requirement. As of the Closing Date there are no, statutory or contractual
pre-emptive rights, rights of first refusal, anti-dilution rights or any similar
rights held by any party with respect to the issuance of any equity securities
of the Company.  As of the date of this Agreement, there are no outstanding
options, warrants, rights, subscriptions, or other rights of any kind to acquire
any capital stock or other equity interest in the Company or any securities
convertible into or exchangeable for, or which otherwise confer on the holder
thereof any right to acquire, any such capital stock or other equity interest,
nor is the Company committed to issue any such option, warrant, right or
security.  There are no agreements or understandings to which the Company is a
party with respect to the voting of any Shares or which restrict the transfer of
any Shares.  The Company is not under any obligation by reason of any agreement
to register the offer and sale or resale of the Shares or any other securities
of the Company under the securities laws of any jurisdiction.
 
3.4           Financial Statements.  The Company has delivered to the Buyer the
following financial statements (collectively, the “Financial Statements”):
 
(a)           (i) the audited balance sheets of the Company at and as of
December 31, 2011 and 2010 and (ii) the related audited statements of income,
changes in stockholders’ equity and cash flow for each of the two consecutive
calendar years ended December 31, 2011; and
 
(b)           (i) the unaudited balance sheet of the Company as of March 31,
2012 (the “Interim Balance Sheet”) and (ii) the related unaudited statement of
income, changes in stockholders’ equity and cash flow for the three months ended
March 31, 2012 (together with the Interim Balance Sheet, the “Interim Financial
Statements”).
 
The Financial Statements are true, correct and complete in all material respects
and have been prepared in conformity with French GAAP, consistently applied
throughout the periods to which the Financial Statements relate.  The Financial
Statements fairly represent in all material respects the financial condition and
results of operation of the Company.  Section 3.4 of the Disclosure Schedule
contains a copy of the audited financial statements as of December 31, 2011
referred to in paragraph (a) of this section.
 
 
11

--------------------------------------------------------------------------------

 
 
3.5           Books and Records.  All of the books of account, minute books,
share register (registre des mouvements de titres) and shareholder accounts
(comptes d’actionnaires), and other records of the Company have been made
available for inspection to the Buyer.  At the Closing, all books and records of
the Company will be in the possession of the Company.
 
3.6           Real Property; Tangible Personal Property.
 
(a)           Real Property.
 
(i)           The Company does not own any real property.  Section 3.6(a) of the
Disclosure Schedule sets forth a list and description of all real properties and
interests therein leased, subleased, or otherwise occupied or used by the
Company (such property being hereinafter referred to as the “Leased Real
Property”).  All leases relating to the Leased Real Property are identified on
Section 3.6(a) of the Disclosure Schedule and true and complete copies thereof
have been delivered to the Buyer.
 
(ii)          The Company is not a party to or bound by any contract or other
agreement (including any option) for the purchase or sale of any real estate
interest or any contract or other agreement for the lease to or from the Company
of any real estate interest not currently in the possession of the Company.
 
(iii)         Except as set forth on Section 3.6(a) of the Disclosure Schedule,
the Company has good, valid and enforceable leasehold interests to the leasehold
estate in the Leased Real Property, free and clear of all Encumbrances.
 
(iv)         The Company has fulfilled all obligations under the leases related
to the Leased Real Property which were required to be fulfilled by the Company
prior to the Closing.
 
(b)           Tangible Personal Property.  Except as set forth on Section 3.6(b)
of the Disclosure Schedule, and except with respect to leased personal property
(as to which the Company has a valid leasehold interest), the Company has good
and marketable title to all of its tangible personal property and assets shown
on the Interim Balance Sheet and the audited balance sheet at and as of December
31, 2011, in each case free and clear of all Encumbrances.  Except as set forth
in Section 3.6(b) of the Disclosure Schedule, the Company leases or owns all
tangible properties and assets necessary for the operation of its business as
currently conducted.  The Company has not received notice of any violation of,
or default under, any Legal Requirement or contractual requirement relating to
its owned or leased tangible properties and assets which remains uncured or has
not been dismissed.  All leases and licenses pursuant to which the Company
leases or licenses tangible property from others are in good standing, valid,
and effective in accordance with their respective terms, and there is not, with
respect to the Company, and to the Company’s Knowledge with respect to any other
party, under any of such leases or licenses, any existing material default or
event of default (or event which with notice or lapse of time, or both, would
constitute a material default, or would constitute a basis for a claim of force
majeure or other claim of excusable delay or non-performance).
 
 
12

--------------------------------------------------------------------------------

 
 
3.7           Condition of Assets.  Except as otherwise may be disclosed on the
Disclosure Schedule, the assets used by the Company in the conduct of its
business are in good operating condition and repair, and are adequate for the
uses to which they are being put, and none of such assets is in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost.
 
3.8           Tax Matters.
 
(a)           For purposes of this Agreement:
 
(i)           “Tax” (or “Taxes” or “Taxable” or “Taxing” where the context
requires) means any France, United States or other nation’s federal, state,
local, or foreign income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, customs
duties, capital stock, franchise, profits, withholding based on wages, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax or levy of any kind whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not and including
any obligations to indemnify or otherwise assume or succeed to the Tax liability
of  any other person.
 
(ii)           “Tax Return” means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.
 
(b)           Except as set forth in Section 3.8(b) of the Disclosure Schedule:
 
(i)           All Tax Returns required to be filed by or on behalf of the
Company (including any combined, consolidated or unitary group of which the
Company is or was a member prior to the Closing Date), either have been properly
prepared and duly and timely filed with all appropriate Taxing authorities or,
if not filed, applicable penalties and interest caused by such failure to file
have been paid or accrued for.  All such Tax Returns were true, complete and
correct in all material respects.  All Taxes payable by or on behalf of the
Company, either directly, as part of the consolidated, combined or unitary Tax
Return of another taxpayer, or otherwise, have been fully and timely paid.
 
(ii)          No claim has been made to the Company by a Taxing authority in a
jurisdiction where the Company does not file a Tax Return such that it is or may
be subject to Tax by that jurisdiction.
 
(iii)         There are no other audits or investigations by any Taxing
authorities in progress, nor has the Company received any notices from any
Taxing authority that it intends to conduct such an audit or investigation.
 
 
13

--------------------------------------------------------------------------------

 
 
3.9           Employees and Employee Benefit Plans.
 
(a)           Section 3.9(a) of the Disclosure Schedule contains a true and
complete list of the following information for each employee of the Company,
including each employee on leave of absence or layoff status:  name; job title;
part-time or full-time status; and current compensation paid or
payable.  Additionally, Section 3.9(a) of the Disclosure Schedule contains a
true and complete list of each bonus, deferred compensation, incentive
compensation, stock purchase, stock option, severance or termination pay,
hospitalization or other medical, life, or other insurance, supplemental
unemployment benefits, profit-sharing, pension, or retirement plan, program,
agreement, or arrangement, and each other employee benefit plan, program,
agreement, or arrangement, sponsored, maintained, or contributed to or required
to be contributed to by the Company or by any trade or business.  Section 3.9(a)
of the Disclosure Schedule identifies each of the benefit plans that is an
“employee welfare benefit plan” or “employee pension benefit plan.”
 
(b)           The Company has agreed to pay Thierry Petitgenet, the Chief
Financial Officer of the Company, a cash bonus of €27,400 (comprised of €18,900
of gross salary plus €8,500 Taxes) (the “Petitgenet Bonus”) within the one month
period following the Closing in accordance with the Company’s ordinary payroll
practices.  Except for the Petitgenet Bonus and as set forth in Section 3.9(b)
of the Disclosure Schedule, the Company does not owe any money to any employee
with the exception of the payments due in the normal course of the work relation
which have not yet fallen due. The Company is not engaged with any employee in
an employment contract which includes provisions in conflict with French Labour
laws.  Except as set forth in Section 3.9(b) of the Disclosure Schedule, the
Company has properly prepared and duly and timely filed with all appropriate
Social authorities (Législation sur le Travail, Médecine du Travail, Hygiène et
Sécurité) all the necessary declarations. All National Insurance Contributions
(cotisations de sécurité sociale) have been paid.
 
3.10         Compliance with Legal Requirements; Governmental Authorizations.
 
(a)           Except as set forth on Section 3.10(a) of the Disclosure Schedule:
 
(i)           The Company is in material compliance with each Legal Requirement
that is applicable to it and is material to the conduct or operation of its
business or the ownership or use of any of its assets or properties;
 
(ii)          no event has occurred or circumstance exists that (with or without
notice or lapse of time) may constitute or result in a violation by the Company
of, or a failure on the part of the Company to comply with, any Legal
Requirement;
 
(iii)         the Company has not received, at any time since January 1, 2009,
any written notice or other written communication from any Governmental Body or
any other Person regarding:  (A) any actual, alleged, possible, or potential
violation of, or failure to comply with, any Legal Requirement; or (B) any
actual, alleged, possible, or potential obligation on the part of the Company to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature;  and
 
 
14

--------------------------------------------------------------------------------

 
 
(iv)         The Company has all Governmental Authorizations necessary to permit
the Company to lawfully conduct and operate its business in the manner it
currently conducts and operates such business and to permit the Company to own
and use its assets and properties in the manner in which it currently owns and
uses such assets and properties.
 
3.11         Legal Proceedings; Orders.  There is no pending Proceeding or
Order:
 
(i)           that has been commenced by or against the Company or that, to the
Knowledge of the Company, otherwise relates to or may affect the business of, or
any of the assets or properties owned or used by, the Company; or
 
(ii)          that challenges, or that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the Contemplated
Transactions.
 
3.12         Restrictive Contracts.  Neither the Company nor any officer, member
of the board of directors nor, to the Knowledge of the Company, any agent,
employee, consultant, or contractor of the Company is bound by any Applicable
Contract that purports to limit the ability of the Company or such officer,
member of the board of directors, agent, employee, consultant, or contractor to
engage in or continue any conduct, activity, or practice relating to the
business of the Company.
 
3.13         Insurance.
 
(a)           The Company has made available for inspection by the Buyer:
 
(i)           true and complete copies of all policies of insurance to which the
Company is a party or under which the Company is covered on the date of this
Agreement; and
 
(ii)          true and complete copies of all pending applications for policies
of insurance relating to the Company.
 
(b)           All policies to which the Company is a party or that provide
coverage to the Company or any member of the board of directors or officer of
the Company are valid, outstanding, and enforceable.
 
(c)           The Company has not received:
 
(i)           any written refusal of coverage or any written notice that a
defense will be afforded with reservation of rights concerning any pending or
outstanding claims involving the Company or any of its assets or operations; or
 
(ii)          any written notice of cancellation that any insurance policy
covering the Company or any of its assets or operations is no longer in full
force or effect or will not be renewed or that the issuer of any policy is not
willing or able to perform its obligations thereunder.
 
 
15

--------------------------------------------------------------------------------

 
 
(d)           The Company has paid all premiums due, and has otherwise performed
all of its obligations, under each policy to which the Company is a party or
that provides coverage to the Company.
 
3.14         [Reserved.]
 
3.15         Intellectual Property.
 
(a)           Section 3.15(a) of the Disclosure Schedule contains a complete and
correct list and brief description of all material Proprietary Rights owned by
the Company (the “Company’s Proprietary Rights”).  The Company owns the entire
right, title and interest in and to all of the Company’s Proprietary Rights.
 
(b)           Except as disclosed in Section 3.15(b) of the Disclosure Schedule,
the Company has not granted to any other Persons or businesses the right to use
any of the Company’s Proprietary Rights, and no Persons or businesses has ever
attempted to restrain the Company from using any of the Company’s Proprietary
Rights.
 
(c)           The Company does not use any patent, trademark or other
intellectual property right belonging to any third party without authorization.
 
(d)           The Company has the right to use the names, service marks,
trademarks and other Proprietary Rights material to the conduct of its
business.  The Company’s use of its Proprietary Rights has not infringed upon
the intellectual property rights of any third party.
 
(e)           There is no Proceeding pending or, to the Knowledge of the
Company, threatened, which challenges the legality, validity, use or ownership
of any of the Company’s Proprietary Rights.
 
(f)           The Company’s Proprietary Rights are being sold to the Buyer with
the Shares and the Purchase Price shall constitute all of the consideration
being paid for the Shares and the Company’s Proprietary Rights.
 
3.16         Environmental Matters. The Company is in material compliance with
Environmental Laws, except for such noncompliance as would not, individually or
in the aggregate, have a Material Adverse Effect.  The Company has not received
any written notice, report or other information from any Governmental Body
having judicial, regulatory or administrative authority under Environmental Laws
regarding any actual or alleged material violation of Environmental Laws, or any
material liabilities or potential material liabilities (whether accrued,
absolute, contingent, unliquidated or otherwise), including any investigatory,
remedial or corrective obligations, relating to the Company or its Leased Real
Property arising under Environmental Laws, the subject of which would have a
Material Adverse Effect.  The Company possesses all Environmental Permits which
are required for the operation of its business and is in compliance with the
provisions of all such Environmental Permits, except to the extent the failure
to possess or comply with an Environmental Permit would not, individually or in
the aggregate, be reasonably likely to have a Material Adverse Effect.  Copies
of all Environmental Permits issued to the Company have been provided to the
Buyer.
 
 
16

--------------------------------------------------------------------------------

 
 
3.17         Product Quality. All products and services designed, manufactured,
marketed or sold by the Company are in compliance with applicable legal
requirements, and generally applied technical standards. These products observe
the applicable regulations with respect to the protection of the Environment.
 
3.18         Brokers or Finders.  Except for the fees payable to Bulger Capital
Partners, which fees shall be borne solely by the Shareholders, the Company and
its agents have not incurred any obligation or liability, contingent or
otherwise, for any investment banking, brokerage or finders’ fees, commissions,
or any other similar payment in connection with this Agreement.
 
3.19         Affiliate Transactions.  Schedule 3.19 of the Disclosure Schedule
sets forth a correct and complete list of all Contracts in existence between the
Company, on the one hand, and any Shareholder, any Affiliate of any Shareholder
or any business or entity in which any Shareholder or any Affiliate of any
Shareholder, have any direct or indirect interest (other than the Company or
other than ownership of publicly traded securities), on the other hand (each, an
“Affiliate Transaction”, and together the “Affiliate Transactions”).  Except as
set forth in Section 3.19 of the Disclosure Schedule, all such arrangements or
transactions shall be terminated effective as of the Closing.
 
3.20         Absence of Material Changes or Events.  Except as set forth in
Schedule 3.20 of the Disclosure Schedule or as contemplated by this Agreement,
since January 13, 2012:
 
(a)            there has not occurred a Material Adverse Effect;
 
(b)           the Company has not operated its business other than in the
Ordinary Course of Business;
 
(c)           the Company has not declared, set aside, accrued or paid any
dividends, stock splits or distributions on its capital stock or, directly or
indirectly, purchased, redeemed, or otherwise acquired or disposed of any shares
of its capital stock;
 
(d)           the Company has not (i) incurred any liability or obligation under
any Contract or otherwise, except current liabilities entered into or incurred
in the Ordinary Course of Business, (ii) issued any notes or other debt
securities or (iii) mortgaged, pledged or subjected to any Encumbrance any of
its assets or properties;
 
(e)           except in the Ordinary Course of Business, the Company has not
effected any increase in salary, wages, or other compensation of any kind,
whether current or deferred, to any officer, employee, or agent of the Company,
or made any bonus, pension, option, deferred compensation, or retirement
payment, severance, profit sharing, or like payment (except as required by the
terms of plans or arrangements existing prior to such date);
 
(f)            there have been no transfers of assets of the Company other than
in the Ordinary Course of Business; and
 
(g)           there has been no strikes or protests or threats thereof by the
Company’s employees.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
SEVERAL REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS
 
Each Shareholder hereby severally, and not jointly, represents and warrants as
to itself to the Buyer as follows:
 
4.1           Organization.  Such Shareholder is validly existing and in good
standing under the laws of its jurisdiction of organization.
 
4.2           Authority; No Conflict.
 
(a)           The execution and delivery by such Shareholder of this Agreement
and the other agreements, certificates, instruments and other documents executed
and delivered by such Shareholder pursuant to this Agreement (collectively, the
“Shareholder Closing Documents”), the performance of such Shareholder’s
obligations hereunder and thereunder and the consummation of the Contemplated
Transactions have been duly and validly approved by all necessary partnership or
other relevant action of such Shareholder, and no other proceedings on the part
of such Shareholder are necessary to authorize the execution and delivery of the
Shareholder Closing Documents and the consummation by such Shareholder of the
Contemplated Transactions.  This Agreement constitutes the legal, valid and
binding obligation of such Shareholder, enforceable against the Shareholder in
accordance with its terms, except insofar as enforcement may be limited by
United States bankruptcy, insolvency, or other laws affecting generally the
enforceability of creditors’ rights. Upon the execution and delivery by such
Shareholder of the Shareholder Closing Documents, the Shareholder Closing
Documents will constitute the legal, valid and binding obligations of the
Shareholder in accordance with their respective terms, except insofar as
enforcement may be limited by United States bankruptcy, insolvency, or other
laws affecting generally the enforceability of creditors’ rights.
 
(b)           Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions by such
Shareholder will, directly or indirectly (with or without notice or lapse of
time),
 
(i)           contravene, conflict with, or result in a violation of (A) any
provision of the Organizational Documents of such Shareholder, or (B) any
resolution adopted by the governing body or partners of such Shareholder;
 
(ii)          contravene, conflict with, or result in a violation of, or give
any Governmental Body or other Person the right to challenge any of the
Contemplated Transactions or to exercise any remedy or obtain any relief under,
any Legal Requirement or any Order to which such Shareholder, or any of the
assets or properties owned by such Shareholder, may be subject; or
 
(iii)         result in the imposition or creation of any Encumbrance upon or
with respect to any of the assets or properties of such Shareholder.
 
4.3           Shares.  Such Shareholder as of the date of this Agreement is the
record and beneficial owner of the Shares set forth opposite such Shareholder’s
name on Schedule 1 attached hereto.  Such Shares are, and when delivered by such
Shareholder to the Buyer pursuant to this Agreement will be, free and clear of
any and all Encumbrances, other than Encumbrances created by the Buyer.
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
The Buyer represents and warrants to the Company and the Shareholders as
follows:
 
5.1           Organization And Good Standing.  The Buyer is an Irish limited
liability company duly organized, validly existing, and in good standing under
the laws of Ireland.
 
5.2           Authority; No Conflict.
 
(a)           The execution and delivery by the Buyer of this Agreement and the
other agreements, certificates, instruments and other documents contemplated
hereby (collectively, the “Buyer Closing Documents”), the performance of its
obligations hereunder and thereunder and the consummation of the Contemplated
Transactions have been duly and validly approved by the board of directors or
other governing body of the Buyer, and no other proceedings on the part of the
Buyer are necessary to authorize the execution and delivery of the Buyer Closing
Documents and the consummation by the Buyer of the Contemplated
Transactions.  This Agreement constitutes the legal, valid, and binding
obligation of the Buyer, enforceable against the Buyer in accordance with its
terms, except insofar as enforcement may be limited by bankruptcy, insolvency,
or other laws affecting generally the enforceability of creditors’ rights.  Upon
the execution and delivery by the Buyer of the Buyer Closing Documents, the
Buyer Closing Documents will constitute the legal, valid, and binding
obligations of the Buyer, enforceable against the Buyer in accordance with their
respective terms, except insofar as enforcement may be limited by bankruptcy,
insolvency, or other laws affecting generally the enforceability of creditors’
rights.  The Buyer has the absolute and unrestricted right, power, authority and
capacity to execute and deliver this Agreement and the other Buyer Closing
Documents and to perform its obligations under this Agreement and the other
Buyer Closing Documents.
 
(b)           Neither the execution and delivery of this Agreement by the Buyer
nor the consummation or performance of any of the Contemplated Transactions by
the Buyer will:
 
(i)           contravene, conflict with, or result in a violation of (A) any
provision of the Organizational Documents of the Buyer, or (B) any resolution
adopted by the board of directors or the stockholders of the Buyer;
 
(ii)          contravene, conflict with, or result in a violation of, or give
any Governmental Body or other Person the right to challenge any of the
Contemplated Transactions or to exercise any remedy or obtain any relief under,
any Legal Requirement or any Order to which the Buyer may be subject;
 
 
19

--------------------------------------------------------------------------------

 
 
(iii)         contravene, conflict with, or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate, or modify, any Governmental Authorization
that is held by the Buyer or that otherwise relates to the business of, or any
of the assets owned or used by, the Buyer; or
 
(iv)         contravene, conflict with, or result in a violation or breach of
any provision of, or give any Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any contract, commitment or agreement to which the Buyer
is bound or affected.
 
(c)           The Buyer is not and will not be required to give notice to or
obtain any Consent from any Person in connection with the execution and delivery
of this Agreement or the consummation or performance of any of the Contemplated
Transactions, except such Consents as have been obtained prior to the date
hereof.
 
5.3           Certain Proceedings.  There is no pending Proceeding that has been
commenced against the Buyer and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions.  To the Buyer’s Knowledge, no such Pro­ceeding has
been Threatened, and no event has occurred and no circumstance exists that may
give rise to or serve as a basis for the commencement of any such Proceeding.
 
5.4           Brokers or Finders.  The Buyer and its officers and agents have
incurred no obligation or liability, contingent or otherwise, for brokerage or
finders’ fees, agents’ commissions, or any other similar payment in connection
with this Agreement.
 
5.5           Due Diligence. The Buyer has had an opportunity to discuss the
Company’s business, management and financial affairs with directors, officers
and management of the Company and has had the opportunity to review the
Company’s operations and facilities.
 
5.6           Investigation.  In connection with Buyer’s investigation of the
Company, the Buyer has received from or on behalf of the Company certain
projections, including projected statements of operating revenues and income
from operations of the Company and certain business plan information of the
Company, which have been prepared in good faith. The Buyer acknowledges that
there are uncertainties inherent in attempting to make such estimates,
projections and other forecasts and plans and that the Buyer is familiar with
such uncertainties, and that the Buyer is taking full responsibility for making
its own evaluation of the adequacy and accuracy of all estimates, projections
and other forecasts and plans so furnished to it (including the reasonableness
of the assumptions underlying such estimates, projections and forecasts). The
Buyer acknowledges and agrees that such estimates, projections and other
forecasts and plans are not guarantees of future performance and that a variety
of factors could cause the Company’s actual results and experience to differ
materially from the anticipated results or other expectations expressed in such
estimates, projections and other forecasts and plans.
 
 
20

--------------------------------------------------------------------------------

 
 
5.7           Financing.  At Closing, the Buyer will have sufficient funds to
pay the Purchase Price and all fees and expenses associated with the
Contemplated Transactions required to be paid by it.
 
ARTICLE VI
 
CONDITIONS TO CONSUMMATION OF CONTEMPLATED TRANSACTIONS
 
6.1           Conditions to Each Party’s Obligations to Consummate the
Contemplated Transactions.  The respective obligations of each party to
consummate the Contemplated Transactions is subject to the satisfaction or
waiver of the following conditions on or before the Closing Date:
 
(a)           No Legal Requirement or Order shall have been enacted, entered,
promulgated, enforced or threatened by any court or Governmental Body, which
prohibits or restricts the consummation of the Contemplated Transactions; and
 
(b)           All Consents required to be obtained from, and notices and filings
required to be given to or made with, any Person to consummate the Contemplated
Transactions, including, but not limited to, all of such Consents identified on
Schedule 3.2(b) of the Disclosure Schedule, shall have been obtained, given or
made, except where the failure to obtain such Consent or to provide such notice
will not, individually or in the aggregate, be reasonably likely to result in a
Material Adverse Effect.
 
6.2           Further Conditions to the Shareholders’ Obligations to Consummate
the Contemplated Transactions. The obligations of the Shareholders to consummate
the Contemplated Transactions are further subject to satisfaction or waiver by
the Shareholders of the following conditions on or before the Closing Date:
 
(a)           The representations and warranties of Buyer contained herein shall
be true and correct in all respects as of the date of this Agreement and as of
the Closing Date as though such representations and warranties were made at and
as of the Closing Date (other than representations and warranties which address
matters only as of a certain date, which shall be true and correct as of such
certain date);
 
(b)           Buyer shall have performed and complied in all respects with all
agreements, obligations, covenants and conditions required by this Agreement to
be performed or complied with by it on or prior to the Closing;
 
(c)           The Buyer shall have delivered each of the items identified in
Section 2.4(b) hereof;
 
(d)           All actions taken by Buyer in connection with the consummation of
the Contemplated Transactions and all certificates, instruments and other
documents required to effect the Contemplated Transactions will be reasonably
satisfactory in form and substance to the Shareholders.
 
 
21

--------------------------------------------------------------------------------

 
 
6.3           Further Conditions to Buyer’s Obligation to Consummate the
Contemplated Transactions.  The obligation of Buyer to consummate the
Contemplated Transactions is further subject to the satisfaction or waiver of
the following conditions:
 
(a)           The representations and warranties of the Shareholders contained
herein shall be true and correct in all respects as of the date of this
Agreement and at and as of the Closing Date as though such representations and
warranties were made at and as of the Closing Date (other than representations
and warranties which address matters only as of a certain date, which shall be
true and correct as of such certain date);
 
(b)           The Shareholders shall have performed and complied in all respects
with all agreements, obligations, covenants and conditions required by this
Agreement to be performed or complied with by them on or prior to the Closing);
 
(c)           There shall not have occurred any Material Adverse Effect with
respect to the Company;
 
(d)           The Affiliate Transactions shall have been terminated as provided
in Section 3.19 hereof;
 
(e)           All of the Shares shall be free and clear of all Encumbrances;
 
(f)           The Shareholders shall have delivered each of the items identified
in Section 2.4(a) hereof; and
 
(g)           All actions to be taken by the Shareholders and the Company in
connection with the consummation of the Contemplated Transactions and all
certificates, instruments and other documents required to effect the
Contemplated Transactions will be reasonably satisfactory in form and substance
to the Buyer.
 
ARTICLE VII
 
INDEMNIFICATION; REMEDIES
 
7.1           Survival.  All representations, warranties, covenants, and
obligations in this Agreement, the Disclosure Schedule, and any other agreement,
instrument, certificate or document delivered pursuant to this Agreement will
survive the Closing until the six (6) month anniversary of the Closing Date with
the exception of the items under 7.2 (e) and 7.2 (f) for which the warranties
shall survive the Closing until the one (1) year anniversary of the Closing
Date, whereupon all such representations, warranties, covenants and obligations,
and all indemnifications rights relating thereto, shall expire and terminate and
shall be of no further force or effect, except that the representations set out
in Section 3.1 (Organization and Good Standing; Subsidiaries), Section 3.2
(Authority; No Conflict) and Section 3.3 (Capitalization), and the breach of any
other representation or warranty in this Agreement as the result of fraud or
willful misconduct shall survive until the fifth year anniversary of the Closing
Date.
 
7.2           Several Indemnification and Payment of Damages by the
Shareholders.  The Shareholders agree, subject to the other terms and conditions
of this Agreement, to severally, in accordance with their pro rata
indemnification participation set forth on Schedule 1 hereto, indemnify and hold
harmless the Buyer and its officers and directors (collectively, the “Buyer
Indemnified Persons”) for, and will pay to the Buyer Indemnified Persons the
amount of any demonstrated out-of-pocket losses (collectively, “Damages”),
caused by and attributable to:
 
 
22

--------------------------------------------------------------------------------

 
 
(a)           any Breach of any representation or warranty made by such
Shareholder or the Company in this Agreement, the Disclosure Schedule, or any
other agreement, instrument, certificate or document delivered by such
Shareholder or the Company pursuant to this Agreement;
 
(b)           any Breach by the Company of any covenant or obligation of the
Company in this Agreement;
 
(c)           any claim by any Person for brokerage, finder’s or legal fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such Person with the Company (or any Person
acting on its behalf) in connection with any of the Contemplated Transactions;
 
(d)           (A) all Taxes (including, as indicated in Section 3.8(a), payroll
taxes and social security contributions) or the non-payment or non-declaration
thereof of the Company for all Taxable periods ending on or before the Closing
Date (“Pre-Closing Tax Period”) and (B) any and all Taxes of any Person (other
than the Company) imposed on the Company as a transferee or successor, by
contract or pursuant to any law, rule or regulation, which Taxes relate to an
event or transaction occurring before the Closing;
 
(e)           any claim by an employee of the Company or Governmental Body based
on the Working Time Directive in France to the extent related to events
occurring or acts or omissions by the Company prior to the Closing Date;
 
(f)           any reduction or elimination of French research and development
tax credits provided to the Company with respect to the Pre-Closing Tax Period.
 
7.3           Indemnification and Payment of Damages by Buyer.  The Buyer will
indemnify and hold harmless the Shareholders and their Representatives
(collectively, the “Shareholder Indemnified Persons”) for, and will pay to the
Shareholder Indemnified Persons the amount of any Damages caused by and
attributable to:
 
(a)           any Breach of any representation or warranty made by the Buyer in
this Agreement or in any agreement, instrument, certificate or document
delivered by the Buyer pursuant to this Agreement;
 
(b)           any Breach by the Buyer of any covenant or obligation of the Buyer
in this Agreement; or
 
(c)           any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such Person with the Buyer (or any Person acting on
its behalf) in connection with any of the Contemplated Transactions.
 
 
23

--------------------------------------------------------------------------------

 
 
7.4           Time Limitations.  Except with respect to such representations and
warranties which survive for the applicable statute of limitations pursuant to
Section 7.1, the Shareholders will have no liability (for indemnification or
otherwise) pursuant to this Article VII unless on or before the sixth (6) month
anniversary of the Closing Date (or the first annual anniversary of the Closing
Date in the case of indemnification claims under Section 7.2(e) and Section
7.2(f)) the Buyer notifies the Shareholders of a claim specifying the factual
basis of that claim in reasonable detail to the extent then known by the
Buyer.  The Buyer will have no liability (for indemnification or otherwise)
pursuant to this Article VII unless on or before the sixth (6) month anniversary
of the Closing Date the Shareholders notify the Buyer of a claim specifying the
factual basis of that claim in reasonable detail to the extent then known by the
Shareholders.
 
7.5           Limitations on Amount – Shareholders; Source of Indemnification
Payments by Shareholders.
 
(a)           The Shareholders will have no liability (for indemnification or
otherwise) with respect to the matters described in Section 7.2, absent fraud or
willful misconduct, until the total of all Damages with respect to such matters
exceeds €100,000, after which the Shareholders will be liable for the excess of
all Damages above €100,000 up to but not to exceed €840,000. However, the
parties agree that the €100,000 threshold shall not apply in relation to claims
related to the warranties outlined under 7.2 (c), 7.2 (e) and 7.2 (f).  The
aggregate amount of all Damages for which Buyer Indemnified Persons shall be
entitled to be indemnified under this Article VII shall not exceed
€840,000.  Except in connection with a breach of a representation or warranty of
a Shareholder made in Article IV hereof, in which case the breaching Shareholder
shall bear the entire indemnification liability with respect to such breach, in
no event shall any Shareholder be obligated to indemnify a Buyer Indemnified
Person for any Damages pursuant to this Article VII in excess of such
Shareholder’s pro rata portion of such Damages, which pro rata portion shall be
determined in accordance with such Shareholder’s pro rata indemnification
participation as set forth on Schedule 1 hereto, nor shall any Shareholder be
obligated to indemnify a Buyer Indemnified Person for any Damages pursuant to
this Article VII for any Damages attributable to a breach of this Agreement by
any other Shareholder (including a breach of a representation or warranty made
by such Shareholder pursuant to Article IV).
 
(b)           Any indemnification payments to which a Buyer Indemnified Person
is entitled under this Article VII shall be satisfied first from the Escrow
Amount pursuant to the terms of the Escrow Agreement and, secondly, if the
Escrow Amount shall be insufficient to satisfy such indemnification payments, by
collecting directly from the Shareholders. All such indemnification payments
shall be deemed an adjustment to the Purchase Price.
 
7.6           Limitations on Amount – Buyer.  The Buyer will have no liability
(for indemnification or otherwise) with respect to the matters described in
Section 7.3, absent fraud or willful misconduct, until the total of all Damages
with respect to such matters exceeds €100,000, after which the Buyer will be
liable for the excess of all Damages above €100,000.  The aggregate amount of
all Damages for breaches of representations and warranties, covenants or
obligations for which Shareholder Indemnified Persons shall be entitled to be
indemnified under this Article VII shall not exceed €840,000.
 
 
24

--------------------------------------------------------------------------------

 
 
7.7           Procedure For Indemnification – Third Party Claims.
 
(a)           Promptly after receipt by a party seeking indemnification under
Sections 7.2 or 7.3 (the “Indemnified Person”), of notice of the commencement of
any Proceeding against it or the Company, such Indemnified Person will, if a
claim is to be made against a party providing indemnification under such
Sections (the “Indemnifying Person”), give notice to the Indemnifying Person of
the commencement of such claim, but the failure to notify the Indemnifying
Person will not relieve the Indemnifying Person of any liability that it may
have to any Indemnified Person, except to the extent that the Indemnifying
Person demonstrates that the defense of such action is actually and materially
prejudiced by the Indemnified Person’s failure to give such notice.
 
(b)           If any Proceeding referred to in Section 7.7(a) is brought against
an Indemnified Person and it gives notice to the Indemnifying Person of the
commencement of such Proceeding, the Indemnifying Person will, unless the claim
involves Taxes or social security matters, be entitled to participate at its own
costs in such Proceeding and, to the extent that it wishes (unless (i) the
Indemnifying Person is also a party to such Proceeding and the Indemnified
Person determines in good faith that joint representation would be
inappropriate, or (ii) the Indemnifying Person fails to provide reasonable
assurance to the Indemnified Person of its financial capacity to defend such
Proceeding and provide indemnification with respect to such Proceeding), to
assume the defense of such Proceeding with counsel reasonably satisfactory to
the Indemnified Person and, after notice from the Indemnifying Person to the
Indemnified Person of its election to assume the defense of such Proceeding, the
Indemnifying Person will not, as long as it diligently conducts such defense, be
liable to the Indemnified Person under this Article VII for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the Indemnified Person in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
Indemnifying Person assumes the defense of a Proceeding:  (i) no compromise or
settlement of such claims may be effected by the Indemnifying Person without the
Indemnified Person’s consent which will not be unreasonably withheld unless (A)
there is no finding or admission of any violation of Legal Requirements or any
violation of the rights of any Person and no effect on any other claims that may
be made against the Indemnified Person, and (B) the sole relief provided is
monetary damages that are paid in full by the Indemnifying Person; and (ii) the
Indemnified Person will have no liability with respect to any compromise or
settlement of such claims effected without its consent.  If notice is given to
an Indemnifying Person of the commencement of any Proceeding and the
Indemnifying Person does not, within thirty days after the Indemnified Person’s
notice is given, give notice to the Indemnified Person of its election to assume
the defense of such Proceeding, the Indemnifying Person will be bound by any
determination made in such Proceeding or any compromise or settlement effected
by the Indemnified Person, unless the claim involves Taxes, in which case any
such compromise or settlement shall require such Indemnifying Person's prior
consent, which will not be unreasonably withheld.
 
7.8           Procedure for Indemnification – Other Claims.  A claim for
indemnification for any matter not involving a third-party claim may be asserted
by written notice to the party from whom indemnification is sought.
 
 
25

--------------------------------------------------------------------------------

 
 
7.9           Mitigation of Damages.  An Indemnified Person’s rights to
indemnification under this Agreement are subject to civil law principles of
mitigation.  However, no Indemnified Person will be required to exhaust any
remedy against any other Person or source (for example, under an insurance
policy) as a condition to pursuing or obtaining any indemnification under this
Agreement.  The Indemnified Person will, at the Indemnifying Person’s written
request, take commercially reasonable steps to mitigate Damages after becoming
aware of any event that would reasonably be expected to give rise to Damages for
which indemnification may be sought under this Article VII; provided that any
steps for which an Indemnified Person incurs any documented out-of-pocket costs
will be at the Indemnifying Person’s expense and funded by the Indemnifying
Person on a current basis.
 
7.10         Insurance Proceeds.  To the extent that any Damages are covered by
insurance pursuant to which the Indemnified Person is an insured, the
Indemnified Person shall be entitled to indemnification pursuant to this
Agreement only with respect to the amount of the Damages in excess of the cash
proceeds actually received by such Indemnified Person pursuant to such insurance
and the Indemnified Person shall make a claim for such insurance in connection
with the Damages, if in the ordinary course, consistent with past practice, it
would do so in connection with the Damages.  If such Indemnified Person receives
such cash insurance proceeds prior to the time such Damages are paid by the
Indemnifying Person, then the amount payable by the Indemnifying Person pursuant
to such claim shall be reduced by the amount of such insurance proceeds.  If
such Indemnified Person receives such cash insurance proceeds after such Damages
are paid by the Indemnifying Person, then upon the receipt by the Indemnified
Person of any cash proceeds pursuant to such insurance, such Indemnified Person
shall promptly repay to the Indemnifying Person any portion of the Damages which
was previously paid by the Indemnifying Person to the Indemnified Person in
satisfaction of the Damages.
 
7.11         Exclusive Remedy.  Subject to Section 9.12 hereof, this Article VII
will provide the exclusive legal remedy for the matters covered by this Article
VII and any other claims relating to this Agreement and the transactions
contemplated hereby, except for claims based upon fraud or willful misconduct.  
 
ARTICLE VIII
 
COVENANTS OF THE PARTIES
 
8.1           Public Announcements.  Any public announcement or similar
publicity with respect to this Agreement or the Contemplated Transactions will
be issued, if at all, at such time and in such manner as the Buyer and the
Shareholders shall mutually agree upon, except as may otherwise be required by
Legal Requirements.  Unless consented to by each party in advance or required by
Legal Requirements, prior to the Closing, all parties to this Agreement shall
keep this Agreement strictly confidential and not make any disclosure of this
Agreement to any Person.  The Shareholders and the Buyer will consult with each
other concerning the means by which the Company’s employees, customers, and
suppliers and others having dealings with the Company will be informed of the
Contemplated Transactions, and the Buyer will have the right to be present for
any such communication.
 
 
26

--------------------------------------------------------------------------------

 
 
8.2           Non-Solicitation.  Each Shareholder agrees that until the two (2)
year anniversary of the Closing Date, it will not, without the prior written
consent of the Buyer, (a) solicit or encourage any employee of the Company or
the Buyer to terminate his employment and to become employed by the Shareholder
or any Affiliate thereof or to enter into a business relationship with the
Shareholder or any Affiliate thereof or (b) solicit any client or business
relation of the Company to patronize any business that is in competition with
the Company or request or advise any such Person to terminate its business
relationship with the Company; provided, however, a general solicitation of
employment that is not specifically targeted to the employees of the Company
shall not be deemed a violation of this section.
 
8.3           Confidentiality.
 
(a)           Each Shareholder agrees that it will not make use of, divulge or
disclose to any third party any information of any proprietary, secret or
confidential nature related to the Company, its business and property, or the
Buyer, unless (i) such information was or becomes generally available to the
public other than as a result of a disclosure by any Shareholder or any of its
Affiliates or (ii) such information was or becomes available to the Shareholders
on a non-confidential basis from a source other than from the Buyer or the
Company and such source is not bound by a confidentiality obligation to the
Buyer or the Company; provided that the Shareholders may disclose such
information (A) to their Representatives to the extent those persons need to
know such information in the course of performing services to the Shareholder or
(B) as required by applicable Legal Requirement and/or in the event the
Shareholder is legally compelled to disclose such information.
 
(b)           The Buyer agrees that it will not make use of, divulge or disclose
to any third party any information of any proprietary, secret or confidential
nature related to each Shareholder, unless (i) such information was or becomes
generally available to the public other than as a result of a disclosure by the
Buyer or any of its Affiliates or (ii) such information was or becomes available
to the Buyer on a non-confidential basis from a source other than from the
Shareholders or the Company and such source is not bound by a confidentiality
obligation to the Shareholders or the Company; provided that the Buyer may
disclose such information (A) to its Representatives to the extent those persons
need to know such information in the course of performing services to the Buyer
or (B) as required by applicable Legal Requirement and/or in the event the Buyer
is legally compelled to disclose such information.
 
8.4           Tax  Indemnification.  The indemnification obligations of the
Shareholders with respect to Taxes are provided in Section 7.2(d) of this
Agreement.
 
8.5           Certain Elections. From the date hereof through the Closing Date,
neither the Company nor the Shareholders shall make or change any election with
respect to Taxes, enter into any closing agreement, settle any claim or
assessment in respect of Taxes, or consent to any extension or waiver of the
limitation period applicable to any claim or assessment in respect of Taxes,
except with the prior consent of Buyer.
 
8.6           Sales and Transfer Taxes.  The Buyer shall pay and shall hold the
Shareholders harmless from and against all transfer Taxes, recording fees, stamp
Taxes and other sales, transfer, use, excise, purchase and similar Taxes, if
any, imposed in connection with or as a result of the acquisition of the Shares
by the Buyer or the Contemplated Transactions.
 
 
27

--------------------------------------------------------------------------------

 
 
8.7           Petitgenet Bonus.  The Buyer shall cause the Company to pay the
Petitgenet Bonus within the one month period following the Closing in accordance
with the Company’s ordinary payroll practices.
 
ARTICLE IX
 
GENERAL PROVISIONS
 
9.1           Expenses.  Except as otherwise expressly provided in this
Agreement, each of the Buyer, on the one hand, and the Shareholders (on behalf
of the Company and the Shareholders) on the other hand, shall bear its own
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and the Contemplated Transactions, including all fees and
expenses of agents, representatives, counsel, and accountants.
 
9.2           Notices.  All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand or by nationally recognized overnight courier
service, (b) sent by facsimile with confirmation of transmission by the
transmitting equipment, or (c) received or rejected by the addressee, if sent by
certified mail, return receipt requested, in each case to the appropriate
addresses and facsimile numbers set forth below (or to such other addresses and
facsimile numbers as a party may designate by notice to the other parties):
 
If to the Buyer, to:


QAD Ireland Ltd. at the address of QAD Europe B.V.
Beech Avenue 125
1119 RB Schiphol-Rijk, The Netherlands
Attention: EMEA Legal Counsel
Telephone: XXXXXXXXXXX


With a copy to:


BMH Avocats
29, Rue de Faubourg Saint-Honoré
Paris 75008, France
Telephone: XXXXXXXXXXX
 
or to such other Person or at such other place as the Buyer shall furnish to the
Company and the Shareholders in writing; and


If to the Company, to:


DynaSys S.A.
c/o MidMark Investors, L.P.
177 Madison Avenue
Morristown, NJ 07960
Attention: Matthew Finlay
Telephone: XXXXXXXXXXX
Fax: XXXXXXXXXXX
Email: XXXXXXXXXXX
 

--------------------------------------------------------------------------------

Note:  Certain personal and/or confidential information marked with Xs has been
redacted.
 
 
28

--------------------------------------------------------------------------------

 
 
with a copy to:


McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, NJ 07101-0652
Attention: David F. Broderick, Esq.
Telephone: XXXXXXXXXXX
Fax: XXXXXXXXXXX
Email: XXXXXXXXXXX
 
If to any Shareholder, to:


MidMark Investors, L.P.
MidMark Capital, L.P.
177 Madison Avenue
Morristown, NJ 07960
Attention: Matthew Finlay
Telephone: XXXXXXXXXXX
Fax: XXXXXXXXXXX
Email: XXXXXXXXXXX


with a copy to:


McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, NJ 07101-0652
Attention: David F. Broderick, Esq.
Telephone: XXXXXXXXXXX
Fax: XXXXXXXXXXX
Email: XXXXXXXXXXX


and,


Marccus Partners SELAS
23, Rue Balzac
Paris 75008, France
Attention: Dr. Christoph Maurer
Telephone: XXXXXXXXXXX
Fax: XXXXXXXXXXX
Email: XXXXXXXXXXX


or to such other Person or at such other place as the Company or any Shareholder
of the Company shall furnish to the Buyer in writing.
 
9.3           Jurisdiction; Service of Process.  Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against any of the parties to the Commercial court of
Paris, and each of the parties consents to the jurisdiction of such court (and
of the appropriate appellate courts) in any such action or proceeding and waives
any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.
 

--------------------------------------------------------------------------------

Note:  Certain personal and/or confidential information marked with Xs has been
redacted.
 
 
29

--------------------------------------------------------------------------------

 
 
9.4           Further Assurances.  The parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
parties may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.
 
9.5           Waiver.  At any time prior to the Closing, the Buyer, on the one
hand, and the Company or the Shareholders, on the other hand, may (a) extend the
time for performance of any of the obligations or other acts of the other party
hereto; (b) waive any inaccuracies in the representations and warranties of the
other party contained herein or in any document delivered by the other party
pursuant hereto or (c) waive compliance with any of the agreements of the other
party or conditions to its own obligations contained herein.  The rights and
remedies of the parties to this Agreement are cumulative and not alternative.
Neither the failure nor any delay by any party in exercising any right, power,
or privilege under this Agreement or the documents referred to in this Agreement
will operate as a waiver of such right, power, or privilege, and no single or
partial exercise of any such right, power, or privilege will preclude any other
or further exercise of such right, power, or privilege or the exercise of any
other right, power, or privilege.  To the maximum extent permitted by applicable
law, (a) no claim or right arising out of this Agreement or the documents
referred to in this Agreement can be discharged by one party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.
 
9.6           Entire Agreement and Modification.  This Agreement supersedes all
prior agreements between the parties with respect to its subject matter,
including the Letter of Intent,  and constitutes (along with the documents
referred to in this Agreement) a complete and exclusive statement of the terms
of the agreement between the parties with respect to its subject matter. This
Agreement may not be amended except by a written agreement executed by the party
to be charged with the amendment.
 
9.7           Disclosure Schedule.  In the event of any inconsistency between
the statements in the body of this Agreement and those in the Disclosure
Schedule (other than an exception expressly set forth as such in the Disclosure
Schedule with respect to a specifically identified representation or warranty),
the statements in the body of this Agreement will control.
 
9.8           Assignments, Successors, and No Third-Party Rights.  No party may
assign any of its rights under this Agreement without the prior written consent
of the other parties hereto.  Subject to the preceding sentence, this Agreement
will apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the parties. Nothing expressed or referred
to in this Agreement will be construed to give any Person other than the parties
to this Agreement any right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement.  This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and their successors and assigns.
 
 
30

--------------------------------------------------------------------------------

 
 
9.9           Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
9.10           Headings.  The headings of the Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.  All references in this Agreement to “Article,” “Articles,”
“Section,” or “Sections” refer to the corresponding Article, Articles, Section,
or Sections, respectively, of this Agreement.
 
9.11           Governing Law.  This Agreement shall be construed under and
governed by the internal substantive laws of the French Republic, including
validity, interpretation and effect without regard to principles of conflicts of
law.
 
9.12           Specific Performance.  The Buyer and the Shareholders recognize
that any breach of the terms of this Agreement may give rise to irreparable harm
for which money damages would not be an adequate remedy and, accordingly, agree
that, in addition to the remedies available under Article VII, a non-breaching
party to this Agreement shall be entitled to institute and prosecute proceedings
in any court of competent jurisdiction to obtain specific performance or to
enjoin the continuing breach of such provision, as well as to obtain damages for
breach of this Agreement.
 
 
[Remainder of page intentionally left blank]
 
 
31

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement in
three (3) originals as of the date first written above.
 

 
SHAREHOLDERS:
          MIDMARK INVESTORS, L.P.     a Delaware limited partnership          
 
By:  
MidMark Associates II, LLC,       its general partner               By: /s/
Ariel Weil       Name: ARIEL WEIL       Title: MANAGING DIRECTOR  




 
MIDMARK CAPITAL, L.P.
    a Delaware limited partnership        
 
By:   
MidMark Associates Inc.      
its general partner
            By:  /s/ Ariel Weil       Name: ARIEL WEIL       Title:  MANAGING
DIRECTOR  

 

 
BUYER:
          QAD IRELAND LTD.  
 
 
      By: /s/ Peter Geddes     Name: PETER GEDDES     Title: DIRECTOR  

 
 
Signature Page to Share Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


SHAREHOLDERS; COMPANY SHARES; PURCHASE PRICE ALLOCATION




Name
Company Shares
Percentage Ownership
     
MidMark Investors, L.P.
42,664
94.561%
     
MidMark Capital, L.P.
 2,454
 5.439%



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2


WIRE TRANSFER INSTRUCTIONS
 

MidMark Investors, L.P.:           Intermediary bank    : XXXXXXXXXXX  
Swift code
: XXXXXXXXXXX  
Beneficiary bank 
: XXXXXXXXXXX  
Swift code
: XXXXXXXXXXX  
Beneficiary name 
: XXXXXXXXXXX  
Account   
: XXXXXXXXXXX  
Ref Field 70 
: XXXXXXXXXXX  
Ref Field 72
: XXXXXXXXXXX       MidMark Capital, L.P.:           Intermediary bank    :
XXXXXXXXXXX  
Swift code
: XXXXXXXXXXX  
Beneficiary bank
: XXXXXXXXXXX  
Swift code    
: XXXXXXXXXXX  
Beneficiary name   
: XXXXXXXXXXX  
Account 
: XXXXXXXXXXX  
Ref Field 70
: XXXXXXXXXXX  
Ref Field 72 
: XXXXXXXXXXX

 

Escrow Agent:       Bank Account:  XXXXXXXXXXX   XXXXXXXXXXX Bank    :  
XXXXXXXXXXX ABA No.:    XXXXXXXXXXX Swift Code:  XXXXXXXXXXX Reference No.:   
XXXXXXXXXXX

 

--------------------------------------------------------------------------------

Note:  Certain personal and/or confidential information marked with Xs has been
redacted.
 

--------------------------------------------------------------------------------